DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed on 12/21/2020 have been fully considered but they are not persuasive. 
Regarding claim 1, as to Applicant’s arguments, the Examiner respectfully submits that Ermutlu discloses a probe with dedicated transceiver (Abstract, [0060], [0051], claim 5, figure 8, figure 17: probe 22 and transceiver 74), Nishimori discloses a plurality of probes with switchable shared transceivers.  Dedicated transceiver and shared transceiver are two alternatives, each may have advantages and disadvantages, however both alternatives are disclosed, using either one would have been obvious.  Incorporating Nishimori is for teaching the probe configuration within the array antenna, but not the switchable shared transceiver feature.  Nevertheless, newly applied West (US Patent 9,705,611 B1) discloses near-field probe configuration, each probe has a dedicated transceiver (Abstract, column 16 lines 27-column 17 line 3, figure 1, three probes 18 each has a dedicated transceiver). 
	
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
7.	Claims 1, 3, 4, 11-17, 19-21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ermutlu et al. “Ermutlu” (US Pub 2008/0129613 A1) in view of Lewis et al. “Lewis” (US Patent 5,657,023), Nishimori et al. “Nishimori” (US Pub 2001/0005685 A1) and West (US Patent 9,705,611 B1).  
Consider claim 1, Ermutlu discloses (Abstract, [0035]) An electronically-implemented method of an antenna array calibration, the method comprising: wirelessly transmitting a signal from a first probe (figure 8, probe 22) to a first calibration group of an antenna array ([0060], figures 8 and 18), wherein the first probe is different than the antenna elements of the antenna array (figure 8), wherein the first calibration group comprises at least a first antenna element of the antenna array and a second antenna element of the antenna array, and wherein the first probe dedicated for calibration and is disposed symmetrically between the first antenna element and the second antenna element ([0060], figures 8 and 18), and wherein the first probe is electrically connected to a first dedicated calibration transmitter and the antenna elements are electrically connected to transmitters different than the first dedicated calibration transmitter (figure 17, probe 22 and dedicated calibration transceiver 74); determining a first near-field amplitude relationship between at least the first antenna element and second antenna element based on the signal transmitted from the first probe of the antenna array ([0060], figure 18, amplitude error); determining a first near-field phase relationship between at least the first antenna element and second antenna element based on the signal transmitted from the first probe ([0060], figure 18, phase error 80A); and storing 
Ermutlu does not disclose determining a second near-field amplitude relationship between at least the second antenna element and a third antenna element based on a second signal transmitted wirelessly from a second probe of the antenna array, wherein a second calibration group comprises at least the second antenna element and the third antenna element of the antenna array, wherein the second probe is disposed symmetrically between the second antenna element and the third antenna element; and determining calibration data for calibrating the second antenna element relative to both the first antenna element and third antenna element, wherein the calibration data for calibrating the second antenna element is based on a relative calibration for the second calibration group, wherein the relative calibration for the second group is based on the second near-field amplitude relationship.  
Lewis discloses self-phase up of array antennas in transmission and reception, amplitude and phase relationships are calculated based on that a first probe (figure 2B: antenna 2 acts as a first probe; figure 4, acting probe A transmits a probe signal to antennas 1 and 2) transmits signal to a first and a second antennas wirelessly, a second probe (figure 2B: antenna 4 acts as a second probe; figure 4, acting probe B transmits a probe signal to antennas 2 and 3) transmits signal to the second and a third the relative receive phase/gain responses of elements 1 and 3 to be calculated…A transmit signal from element 4 is then used to make receive measurements from element 3 and then element 5. This allows the relative receive phase/gain response of elements 3 and 5 to be calculated…All of the coefficients can then be used to provide a receive phase-up of the even elements and a transmit phase-up of the odd elements.  To complete the overall phase-up, the interleaved phased-up odd-even elements need to be brought into overall phase/gain alignment…, and in column 5 lines 66-67 the element 3 must be adjusted based on the calculated amount DELTA. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Lewis into the art of Ermutlu as to bring antennas to a known amplitude and phase to improve accuracy.  
Lewis and Ermutlu do not disclose the symmetrically disposed second probe is dedicated for calibration and different than the antenna elements of the antenna array for the second calibration group.  

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Nishimori into the art of Ermutlu as modified by Lewis as to use probes for antenna calibration as a further embodiment.  
Ermutlu, Lewis and Nishimori do not disclose wherein the second probe is electrically connected to a second dedicated calibration transmitter different than the transmitters. 
This teaching is disclosed by West (near-field probe configuration, each probe has a dedicated transceiver, Abstract, column 16 lines 27-column 17 line 3, figure 1, three probes 18 each has a dedicated transceiver).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by West into the art of Ermutlu as modified by Lewis and Nishimori as to use second dedicated calibration transceiver for quick RF signal generation and/or a further embodiment.  
Consider claim 3 as applied to claim 1, the combination of Ermutlu, Lewis, Nishimori and West disclose claim 1, Lewis further discloses wherein determining the first near-field amplitude relationship further comprises determining an amplitude relationship among the first antenna element, the second antenna element, and two additional elements of the antenna array using the first probe, wherein the first probe is 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Lewis into the art of Ermutlu as modified by Lewis, West and Nishimori as to bring antennas to a known amplitude and phase to improve accuracy.  
Consider claim 4 as applied to claim 1, the combination of Ermutlu, Lewis, Nishimori and West disclose claim 1, Ermutlu further discloses comprising deactivating antenna elements that are not included in a particular calibration group during calibration of that particular calibration group (Ermutlu: figure 17 switch 66, [0057]). 
Consider claim 11 as applied to claim 1, the combination of Ermutlu, Lewis, Nishimori and West disclose claim 1, Ermutlu further discloses wherein determining the first near-field amplitude relationship further comprises transmitting a radio frequency signal from the first probe and monitoring signal levels received at the first and second antenna elements ([0058], [0059]). 
Consider claim 12 as applied to claim 11, the combination of Ermutlu, Lewis, Nishimori and West disclose claim 11, Ermutlu further discloses wherein determining the first near-field phase relationship further comprises: receiving signals that are transmitted from the first probe, wherein the transmitted signals are of the same 
Consider claim 13, Ermutlu discloses (Abstract, [0035]) An apparatus with built-in calibration components, the apparatus comprising: a plurality of antenna elements of an antenna array (Abstract, figure 2); a plurality of probes of the antenna array, wherein the probes are disposed symmetrically between groups of antenna elements of the plurality of antenna elements ([0035], [0060], figure 18, claim 5; figure 8, probe 22), wherein the probes are different than the antenna elements of the antenna array (figure 8 probe 22, claim 5), wherein the groups comprise at least two antenna elements each, wherein the probes are configured to wirelessly receive radio-frequency (RF) signals and each of the antenna elements are arranged to transmit RF signals to one or more of the probes for built-in near-field calibration of the antenna array (Abstract, [0035], [0060], figure 18, claim 5); and a hardware processor configured to calibrate the antenna array based on a relative calibration for the first calibration group, wherein the relative calibration for the first calibration group is based on a first near-field amplitude relationship and a first near-field phase relationship ([0054], [0056], [0057], [0060]); wherein the first near-field amplitude relationship, the first near-field phase relationship are determined from signals transmitted wirelessly by the antenna elements and received by the probes (Ermutlu: Abstract, claim 5 and [0060]).  Ermutlu further discloses the probe is dedicated for calibration and electrically connected to a corresponding dedicated calibration transmitter and the antenna elements are electrically connected to 
Ermutlu does not disclose a first group of the antenna elements and a second group of the antenna elements having at least one common antenna element; a relative calibration for the second calibration group, wherein the relative calibration for the second group is based on a second near-field amplitude relationship; wherein the second near-field amplitude relationship is determined from signals transmitted wirelessly by the antenna elements and received by a probe, and wherein the first and second groups of the antenna elements are calibrated relative to each other. 
Lewis discloses self-phase up of array antennas in transmission and reception, amplitude and phase relationships are calculated based on that a first probe (figure 2B: antenna 2 acts as a first probe; figure 4, acting probe A transmits a probe signal to antennas 1 and 2) transmits signal to a first and a second antennas wirelessly, a second probe (figure 2B: antenna 4 acts as a second probe; figure 4, acting probe B transmits a probe signal to antennas 2 and 3) transmits signal to the second and a third antennas wirelessly to calibrate all antennas to a known amplitude and phase (figures 2A and 2B, column 1 lines 16-22, column 3 line 40-column 4 line 56; figure 4 and column 6 lines 29-53; column 3 lines 21-38, column 8 lines 10-17 and claim 1 mentioned to calibrate both phase and gain/amplitude); in column 4 lines 21-43, figures 2A, 2B, elements 2 and 4 are  acting as probes, element 3 is common element to both groups, that “…a transmit signal from element 2 provides excitation for receive measurements from element 1 and then element 3. This allows the relative receive phase/gain responses of elements 1 and 3 to be calculated…A transmit signal from the relative receive phase/gain response of elements 3 and 5 to be calculated…All of the coefficients can then be used to provide a receive phase-up of the even elements and a transmit phase-up of the odd elements.  To complete the overall phase-up, the interleaved phased-up odd-even elements need to be brought into overall phase/gain alignment…, and in column 5 lines 66-67 the element 3 must be adjusted based on the calculated amount DELTA. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Lewis into the art of Ermutlu as to bring antennas to a known amplitude and phase to improve accuracy.  
Ermutlu and Lewis do not disclose wherein a symmetrically disposed second probe is different than the antenna elements of the antenna array for the second calibration group.  
This teaching is disclosed by Nishimori (figures 12-15B, [0028], [0029], [0350], [0360]-[0370], figure 15A: the second probe 128 is symmetrically disposed between the second antenna 111 (2) and the third antenna 111 (3)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Nishimori into the art of Ermutlu as modified by Lewis as to use probes for antenna calibration as a further embodiment.  
Ermutlu, Lewis and Nishimori do not disclose wherein a second probe is electrically connected to a second corresponding dedicated calibration transmitter and 
This teaching is disclosed by West (near-field probe configuration, each probe has a dedicated transceiver, Abstract, column 16 lines 27-column 17 line 3, figure 1, three probes 18 each has a dedicated transceiver).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by West into the art of Ermutlu as modified by Lewis and Nishimori as to use second dedicated calibration transceiver for quick RF signal generation and/or a further embodiment.  
Consider claim 14 as applied to claim 13, the combination of Ermutlu, Lewis, Nishimori and West disclose claim 13, Ermutlu further discloses wherein the groups comprise at least four antenna elements each (figure 8, [0039] a probe for more than one pair of antenna elements).   
Consider claim 15 as applied to claim 13, the combination of Ermutlu, Lewis, Nishimori and West disclose claim 13, Ermutlu further discloses wherein the hardware processor is further configured to adjust a variable gain amplifier of at least one antenna element to calibrate the antenna array ([0056]-[0057]). 
Consider claim 16 as applied to claim 13, the combination of Ermutlu, Lewis, Nishimori and West disclose claim 13, Ermutlu further discloses wherein the hardware processor is further configured to adjust a phase shifter of at least one antenna element to calibrate the antenna array ([0056]-[0057]). 

Ermutlu does not disclose wherein a first group of the groups and a second group of the groups include at least one common antenna element, a second near-field amplitude relationship for the second group of antenna elements; wherein the amplitude 
Lewis discloses self-phase up of array antennas in transmission and reception, amplitude and phase relationships are calculated based on that a first probe (figure 2B: antenna 2 acts as a first probe; figure 4, acting probe A transmits a probe signal to antennas 1 and 2) transmits signal to a first and a second antennas wirelessly, a second probe (figure 2B: antenna 4 acts as a second probe; figure 4, acting probe B transmits a probe signal to antennas 2 and 3) transmits signal to the second and a third antennas wirelessly to calibrate all antennas to a known amplitude and phase (figures 2A and 2B, column 1 lines 16-22, column 3 line 40-column 4 line 56; figure 4 and column 6 lines 29-53; column 3 lines 21-38, column 8 lines 10-17 and claim 1 mentioned to calibrate both phase and gain/amplitude); in column 4 lines 21-43, figures 2A, 2B, elements 2 and 4 are  acting as probes, element 3 is common element to both groups, that “…a transmit signal from element 2 provides excitation for receive measurements from element 1 and then element 3. This allows the relative receive phase/gain responses of elements 1 and 3 to be calculated…A transmit signal from element 4 is then used to make receive measurements from element 3 and then element 5. This allows the relative receive phase/gain response of elements 3 and 5 to be calculated…All of the coefficients can then be used to provide a receive phase-up of the even elements and a transmit phase-up of the odd elements.  To complete the overall phase-up, the interleaved phased-up odd-even elements need to be brought into overall phase/gain alignment…, and in column 5 lines 66-67 the element 3 must be adjusted based on the calculated amount DELTA. 

Ermutlu and Lewis do not disclose wherein a symmetrically disposed second probe is different than the antenna elements of the antenna array for the second calibration group.  
This teaching is disclosed by Nishimori (figures 12-15B, [0028], [0029], [0350], [0360]-[0370], figure 15A: the second probe 128 is symmetrically disposed between the second antenna 111 (2) and the third antenna 111 (3)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Nishimori into the art of Ermutlu as modified by Lewis as to use probes for antenna calibration as a further embodiment.  
Ermutlu, Lewis and Nishimori do not disclose wherein a second probe is electrically connected to a second corresponding dedicated calibration transmitter and the antenna elements are electrically connected to transmitters different than the second dedicated calibration transmitter.  
This teaching is disclosed by West (near-field probe configuration, each probe has a dedicated transceiver, Abstract, column 16 lines 27-column 17 line 3, figure 1, three probes 18 each has a dedicated transceiver).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the 
Consider claim 19 as applied to claim 17, the combination of Ermutlu, Lewis, Nishimori and West disclose claim 17, Ermutlu further discloses wherein the antenna elements and probes of the antenna array are disposed in a single array panel (figure 8, [0039]).  
Consider claim 20 as applied to claim 1, the combination of Ermutlu, Lewis, Nishimori and West disclose claim 1, Lewis further discloses wherein the antenna elements and probes of the antenna array are disposed in multiple array panels (Lewis: figures 4 and 6).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Lewis into the art of Ermutlu as modified by Lewis, West and Nishimori as to bring antennas to a known amplitude and phase to improve accuracy.  
Consider claim 21 as applied to claim 1, the combination of Ermutlu, Lewis, Nishimori and West disclose claim 1, Ermutlu further discloses further comprising: based on the calibration data for the second antenna element, adjusting a phase associated with the second antenna element with a phase shifter; and based on the calibration data for the second antenna element, adjusting an amplitude associated with the second antenna element with a variable gain amplifier (Ermutlu: [0056]-[0057]).  
Consider claim 28 as applied to claim 1, the combination of Ermutlu, Lewis, Nishimori and West disclose claim 1, Ermutlu further discloses wherein the determining .  

8.	Claims 18, 22-24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ermutlu as modified by Lewis, Nishimori and West above, further in view of Rexberg et al. “Rexberg” (US Pub 2018/0198537 A1).  
Consider claim 18 as applied to claim 17, the combination of Ermutlu, Lewis, Nishimori and West disclose claim 17, but fail to disclose further comprising repeating observing radiation patterns across a plurality of channels comprising different frequencies. 
However this teaching is known in the art, as disclosed by Rexberg ([0160]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Rexberg into the art of Ermutlu as modified by Lewis, Nishimori and West as to calibrate antennas for a wide range of carriers.  
Consider claim 22 as applied to claim 17, the combination of Ermutlu, Lewis, Nishimori and West disclose claim 17, but fail to disclose further comprising wirelessly transmitting the signals from the groups of the antenna elements such that a first signal of the signals transmitted by a first group of the groups of the antenna elements using a first transmitter is transmitted with other transmitters of the antenna array turned off. 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Rexberg into the art of Ermutlu as modified by Lewis, Nishimori and West as to turn off other transmitters, to improve measure quality.  
Consider claim 23 as applied to claim 22, the combination of Ermutlu, Lewis, Nishimori and West disclose claim 22, Ermutlu discloses wherein the wirelessly transmitting comprises phase shifting the signals relative to each other to identify in phase configurations ([0056] Typically the initial illumination function set is flat i.e. all the radios are in phase and there is no power tapering; Abstract).   
Consider claim 24 as applied to claim 23, the combination of Ermutlu, Lewis, Nishimori and West disclose claim 23, Ermutlu discloses wherein the phase shifting is performed using a phase shifter (Ermutlu: [0056]-[0057] phase adjustment; also see Rexberg: [0084], [0151]). 
Consider 29 as applied to claim 17, the combination of Ermutlu, Lewis, Nishimori and West disclose claim 17, but fail to disclose further comprising deactivating at least a 
	Rexberg discloses calibrating an antenna array (Abstract, figure 4), comprising determining a first near-field amplitude relationship ([0038]) further comprises: transmitting a radio frequency signal from a transmitter of the first antenna element monitoring signal levels received at the first probe (figures 4 and 5, RX3 as a probe) with all other transmitters of the antenna array turned off ([0093]-[0098], figure 5, steps 504, 506); and transmitting a radio frequency signal from a transmitter of the second antenna element monitoring signal levels received at the first probe with all other transmitters of the antenna array turned off (figure 5, steps 510, 512). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Rexberg into the art of Ermutlu as modified by Lewis, Nishimori and West as to turn off other transmitters, to improve measure quality.  

9.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ermutlu as modified by Lewis, Nishimori, West and Rexberg above, further in view of Swirhun et al. “Swirhun” (US Pub 2017/0310004 A1).  
	Consider claim 25 as applied to claim 23, the combination of Ermutlu, Lewis, Nishimori, West and Rexberg disclose claim 23, but fail to disclose further comprising identifying 180 degrees out of phase configurations based on the phase shifting.  
	This teaching is disclosed by Swirhun (Abstract, [0035]: The calibration routine 400b may include adjusting the phase 124 of the signal from the first transceiver 220, 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Swirhun into the art of Ermutlu as modified by Lewis, Nishimori, West and Rexberg as to make a desired antenna beam.   

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
 
/Rui Meng Hu/
R.H./rh
January 25, 2021


/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643